Exhibit 10.1

 

BROOKLINE BANCORP, INC.

 

2014 EQUITY INCENTIVE PLAN

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Brookline Bancorp, Inc. 2014 Equity Incentive Plan
(the “Plan”).  The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and Consultants of Brookline Bancorp, Inc.
(the “Company”) and its Subsidiaries, upon whose judgment, initiative and
efforts the Company largely depends for the successful conduct of its businesses
to acquire a proprietary interest in the Company.  It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” is defined in Section 2(a).

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” means an Award entitling the grantee to receive a payment in
cash upon the attainment of specified performance goals.

 

“Cause” means (i) the conviction of the grantee of a felony or of any lesser
criminal offense involving moral turpitude, (ii) the willful commission by a
grantee of a criminal or other act that, in the judgment of the Administrator,
will likely cause substantial economic damage to the Company or any Subsidiary
or substantial injury to the business reputation of the Company or any
Subsidiary, (iii) the commission by a grantee of an act of fraud in the
performance of duties on behalf of the Company or any Subsidiary, (iv) the
continuing willful failure of a grantee to perform his or her duties to the
Company or any Subsidiary (other than any such failure resulting from his or her
incapacity due to physical or mental illness) after written notice thereof or
(v) an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the participant’s Service with the
Company; provided, however, in the case of a grantee who is party to a written
employment agreement (or other similar written agreement) with the Company or a
Subsidiary that provides a definition of Cause, then, for purposes of this Plan,
“Cause” shall have the meaning set forth in such agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Committee” means the Compensation Committee of the Board or such other
committee of not less than three members of the Board appointed by the Board to
administer the Plan, provided that members of such Committee must be
“Non-Employee Directors” within the meaning of Rule 16b-3(b) promulgated under
the Exchange Act.

 

--------------------------------------------------------------------------------


 

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other Award to which it relates)
if such shares had been issued to and held by the grantee.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 22.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ National System
or another national securities exchange, the determination shall be made by
reference to market quotations.  If there are no market quotations for such
date, the determination shall be made by reference to the last date preceding
such date for which there are market quotations.

 

“Good Reason” means the occurrence of any of the following events following a
Change in Control: (i) the failure of the Company or Subsidiary to appoint or
re-appoint or elect or re-elect a grantee to the position(s) with the Company or
Subsidiary held immediately prior to the Change in Control, (ii) a material
change in the functions, duties or responsibilities of a grantee compared to
those functions, duties or responsibilities in effect immediately prior to the
Change in Control, (iii) any reduction of the rate of a grantee’s base salary in
effect immediately prior to the Change in Control, (iv) any failure (other than
due to reasonable administrative error that is cured promptly upon notice) to
pay any portion of a grantee’s compensation as and when due, (v) any change in
the terms and conditions of any compensation or benefit program in which a
grantee participated immediately prior to the Change in Control which, either
individually or together with other changes, has a material adverse effect on
the aggregate value of a grantee’s total compensation package or (vi) a change
in a grantee’s principal place of employment, without his or her consent, to a
place that is at least thirty (30) miles further away from the grantee’s
principal residence prior to the Change in Control; provided, however, in the
case of a grantee who is party to a written employment agreement (or other
similar written agreement) with the Company or a Subsidiary that provides a
definition of Good Reason, then, for purposes of this Plan, “Good Reason” shall
have the meaning set forth in such agreement.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Involuntary Termination of Employment” means a Termination of Service by the
Company or Subsidiary (other than a termination for Cause) or termination of
employment by an employee for Good Reason.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following:  basic earnings per share, basic cash earnings per
share, diluted earnings per share, core earnings per share, diluted cash
earnings per share, net income or net income before taxes, cash earnings, net
interest income, non-interest income, general and administrative expense to
average assets ratio, cash general and administrative expense to average assets
ratio, efficiency ratio, cash efficiency ratio, return on average assets, core
return on average assets, cash return on average assets, core return on equity,
return on average stockholders’ equity, cash return on average stockholders’
equity, return on average tangible stockholders’ equity, cash return on average
tangible stockholders’ equity, core earnings, operating income, operating
efficiency ratio, net interest margin, net interest rate margin or net interest
rate spread, growth in assets, loans or deposits, loan production volume, net
charge-offs, non-performing loans, classified loans, cash flow, capital
preservation (core or risk-based), interest rate exposure-net portfolio value,
interest rate risk-sensitivity, strategic business objectives, consisting of one
or more objectives based upon meeting specified financial targets, business
expansion goals, and goals relating to acquisitions or divestitures, or goals
relating to capital raising and capital management, stock price (including, but
not limited to, growth measures and total stockholder return), operating expense
as a percentage of average assets, core deposits as a percentage of total
deposits, net charge-off percentage, average percentage past due, classified
assets to total assets or any combination of the foregoing, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals.  Each such period shall not be less than 12 months in the normal course.

 

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

 

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

 

“Restricted Stock Award” means an Award of shares of Stock subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Sale Event” means (i) the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power and outstanding stock immediately prior to such
transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

--------------------------------------------------------------------------------


 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock or cash having a value equal to the excess of the Fair Market
Value of the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

“Termination of Service” means the first day on which a grantee ceases to be an
employee or Non-Employee Director of, or Consultant to, the Company or any
Subsidiary, regardless of the reason for such cessation.

 

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions under the Plan.

 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)                                 Administration of Plan.  The Plan shall be
administered by either the Board or the Committee (in either case, the
“Administrator”).

 

(b)                                 Powers of Administrator.  The Administrator
shall have the power and authority to grant Awards consistent with the terms of
the Plan, including the power and authority:

 

(i)                                     to select the individuals to whom Awards
may from time to time be granted;

 

(ii)                                  to determine the time or times of grant,
and the extent, if any, of Incentive Stock Options, Non-Qualified Stock Options,
Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock Units,
Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards and
Dividend Equivalent Rights, or any combination of the foregoing, granted to any
one or more grantees;

 

(iii)                               to determine the number of shares of Stock
to be covered by any Award;

 

(iv)                              to determine and modify from time to time the
terms and conditions, including restrictions, not inconsistent with the terms of
the Plan, of any Award, which terms and conditions may differ among individual
Awards and grantees, and to approve the forms of Award Certificates;

 

(v)                                 to accelerate at any time the exercisability
or vesting of all or any portion of any Award, including in circumstances
involving the grantee’s Termination of Service, or a Change in Control
(including a Sale Event);

 

(vi)                              subject to the provisions of Section 5(b), to
extend at any time the period in which Stock Options may be exercised;

 

(vii)                           to determine at any time whether, to what
extent, and under what circumstances distribution or the receipt of Stock and
other amounts payable with respect to an Award shall be deferred either

 

--------------------------------------------------------------------------------


 

automatically or at the election of the grantee and whether and to what extent
the Company shall pay or credit amounts constituting interest (at rates
determined by the Administrator) or dividends or deemed dividends on such
deferrals; and

 

(viii)                        at any time to adopt, alter and repeal such rules,
guidelines and practices for administration of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including related written instruments); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)                                  Delegation of Authority to Grant Awards. 
Subject to applicable law, the Administrator, in its discretion, may delegate to
the Chief Executive Officer of the Company all or part of the Administrator’s
authority and duties with respect to the granting of Awards to individuals who
are (i) not subject to the reporting and other provisions of Section 16 of the
Exchange Act and (ii) not Covered Employees.  Any such delegation by the
Administrator shall include a limitation as to the amount of Awards that may be
granted during the period of the delegation and shall contain guidelines as to
the determination of the exercise price and the vesting criteria.  The
Administrator may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Administrator’s delegate or
delegates that were consistent with the terms of the Plan.

 

(d)                                 Award Certificate.  Awards under the Plan
shall be evidenced by Award Certificates that set forth the terms, conditions
and limitations for each Award which may include, without limitation, the term
of an Award and the provisions applicable in the event employment or service
terminates.

 

(e)                                  Indemnification.  Neither the Board nor the
Administrator, nor any member of either or any delegate thereof, shall be liable
for any act, omission, interpretation, construction or determination made in
good faith in connection with the Plan, and the members of the Board and the
Administrator (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under the Company’s articles or bylaws or any directors’ and officers’ liability
insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Company.

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)                                 Stock Issuable.  The maximum number of
shares of Stock reserved and available for issuance under the Plan shall be
1,750,000, subject to adjustment as provided in this Section 3.  For purposes of
this limitation, the shares of Stock underlying any Awards that are forfeited,
canceled or otherwise terminated (other than by exercise) shall be added back to
the shares of Stock available for issuance under the Plan.  Notwithstanding the
foregoing, the following shares shall not be added to the shares authorized for
grant under the Plan:  (i) shares tendered or held back upon exercise of an
Option or settlement of an Award to cover the exercise price or tax withholding,
and (ii) shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right upon
exercise thereof.  In the event the Company repurchases shares of Stock on the
open market, such shares shall not be added to the shares of Stock available for
issuance under the Plan.  Subject to such overall limitations, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 1,000,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period and no more than 1,750,000 shares of
Stock may be granted in the form of Incentive Stock Options.  The shares
available for issuance under the Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.

 

(b)                                 Effect of Awards.  The grant of any full
value Award (i.e., an Award other than an Option or a Stock Appreciation Right)
shall be deemed, for purposes of determining the number of shares of Stock
available for

 

--------------------------------------------------------------------------------


 

issuance under Section 3(a), as an Award of 1.5 shares of Stock for each such
share of Stock actually subject to the Award.  The grant of an Option or a Stock
Appreciation Right shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a), as an Award for one
share of Stock for each such share of Stock actually subject to the Award.  Any
forfeitures, cancellations or other terminations (other than by exercise) of
such Awards shall be returned to the reserved pool of shares of Stock under the
Plan in the same manner.

 

(c)                                  Changes in Stock.  Subject to
Section 3(d) hereof, if, as a result of any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar change in the Company’s capital stock, the outstanding shares of Stock
are increased or decreased or are exchanged for a different number or kind of
shares or other securities of the Company, or additional shares or new or
different shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Stock or other securities, or, if, as
a result of any merger or consolidation, sale of all or substantially all of the
assets of the Company, the outstanding shares of Stock are converted into or
exchanged for securities of the Company or any successor entity (or a parent or
subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, (ii) the number of Stock Options or Stock Appreciation
Rights that can be granted to any one individual grantee and the maximum number
of shares that may be granted under a Performance-Based Award, (iii) the number
and kind of shares or other securities subject to any then outstanding Awards
under the Plan, (iv) the repurchase price, if any, per share subject to each
outstanding Restricted Stock Award, and (v) the exercise price for each share
subject to any then outstanding Stock Options and Stock Appreciation Rights
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options and Stock Appreciation
Rights) as to which such Stock Options and Stock Appreciation Rights remain
exercisable.  The Administrator shall also make equitable or proportionate
adjustments in the number of shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event.  The adjustment by the Administrator shall be final, binding
and conclusive.  No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional shares.

 

(d)                                 Mergers and Other Transactions.  Upon the
effective time of the Sale Event, the Plan and all outstanding Awards granted
hereunder shall terminate, unless provision is made in connection with the Sale
Event in the sole discretion of the parties thereto for the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree (after
taking into account any acceleration hereunder).  In the event of such
termination, each grantee shall be permitted, within a specified period of time
prior to the consummation of the Sale Event as determined by the Administrator,
to exercise all outstanding Options and Stock Appreciation Rights held by such
grantee, including those that will become exercisable upon the consummation of
the Sale Event; provided, however, that the exercise of Options and Stock
Appreciation Rights not exercisable prior to the Sale Event shall be subject to
the consummation of the Sale Event.

 

Notwithstanding anything to the contrary in this Section 3(d), in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the Sale Price times the number of shares of
Stock subject to outstanding Options and Stock Appreciation Rights (to the
extent then exercisable at prices not in excess of the Sale Price) and (B) the
aggregate exercise price of all such outstanding Options and Stock Appreciation
Rights.

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

 

--------------------------------------------------------------------------------


 

SECTION 5.  STOCK OPTIONS

 

(a)                                 Stock Options.  The Administrator may grant
Stock Options under the Plan.  Any Stock Option granted under the Plan shall be
in such form as the Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

 

(b)                                 Exercise Price.  The exercise price per
share for the Stock covered by a Stock Option granted pursuant to this Section 5
shall be determined by the Administrator at the time of grant but shall not be
less than 100 percent of the Fair Market Value on the date of grant.  In the
case of an Incentive Stock Option that is granted to a Ten Percent Owner, the
option price of such Incentive Stock Option shall be not less than 110 percent
of the Fair Market Value on the grant date.

 

(c)                                  Option Term.  The term of each Stock Option
shall be fixed by the Administrator, but no Stock Option shall be exercisable
more than ten years after the date the Stock Option is granted.  In the case of
an Incentive Stock Option that is granted to a Ten Percent Owner, the term of
such Stock Option shall be no more than five years from the date of grant.

 

(d)                                 Exercisability; Rights of a Stockholder. 
Stock Options shall become exercisable at such time or times, whether or not in
installments, as shall be determined by the Administrator at or after the grant
date.  The Administrator may at any time accelerate the exercisability of all or
any portion of any Stock Option.  An optionee shall have the rights of a
stockholder only as to shares acquired upon the exercise of a Stock Option and
not as to unexercised Stock Options.

 

(e)                                  Method of Exercise.  Stock Options may be
exercised in whole or in part, by giving written or electronic notice of
exercise to the Company, specifying the number of shares to be purchased. 
Payment of the purchase price may be made by one or more of the following
methods except to the extent otherwise provided in the Option Award Certificate:

 

(i)                                     In cash, by certified or bank check or
other instrument acceptable to the Administrator;

 

(ii)                                  Through the delivery (or attestation to
the ownership following such procedures as the Company may prescribe) of shares
of Stock that are not then subject to restrictions under any Company plan.  Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

 

(iii)                               By the optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price; provided that in the event the optionee
chooses to pay the purchase price as so provided, the optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Company shall prescribe as a condition of such
payment procedure; or

 

(iv)                              With respect to Stock Options that are not
Incentive Stock Options, by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price.

 

--------------------------------------------------------------------------------


 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(f)                                   Annual Limit on Incentive Stock Options. 
To the extent required for “incentive stock option” treatment under Section 422
of the Code, the aggregate Fair Market Value (determined as of the time of
grant) of the shares of Stock with respect to which Incentive Stock Options
granted under this Plan and any other plan of the Company or its parent and
subsidiary corporations become exercisable for the first time by an optionee
during any calendar year shall not exceed $100,000.  To the extent that any
Stock Option exceeds this limit, it shall constitute a Non-Qualified Stock
Option.

 

SECTION 6.  STOCK APPRECIATION RIGHTS

 

(a)                                 Award of Stock Appreciation Rights.  The
Administrator may grant Stock Appreciation Rights under the Plan.  A Stock
Appreciation Right is an Award entitling the recipient to receive shares of
Stock or cash having a value equal to the excess of the Fair Market Value of a
share of Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

 

(b)                                 Exercise Price of Stock Appreciation
Rights.  The exercise price of a Stock Appreciation Right shall not be less than
100 percent of the Fair Market Value of the Stock on the date of grant.

 

(c)                                  Grant of Stock Appreciation Rights.  Stock
Appreciation Rights may be granted by the Administrator independently of any
Stock Option granted pursuant to Section 5 of the Plan.

 

(d)                                 Terms and Conditions of Stock Appreciation
Rights.  Stock Appreciation Rights shall be subject to such terms and conditions
as shall be determined from time to time by the Administrator.  The term of a
Stock Appreciation Right may not exceed ten years.

 

SECTION 7.  RESTRICTED STOCK AWARDS

 

(a)                                 Nature of Restricted Stock Awards.  The
Administrator may grant Restricted Stock Awards under the Plan.  A Restricted
Stock Award is an Award of shares of Stock subject to such restrictions and
conditions as the Administrator may determine at the time of grant.  Conditions
may be based on continuing employment (or other service relationship) and/or
achievement of pre-established performance goals and objectives.  The terms and
conditions of each such Award Certificate shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.

 

(b)                                 Rights as a Stockholder.  Upon the grant of
the Restricted Stock Award and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Shares and receipt of dividends; provided that if the lapse of
restrictions with respect to the Restricted Stock Award is tied to the
attainment of performance goals, any dividends paid by the Company during the
performance period shall accrue and shall not be paid to the grantee until and
to the extent the performance goals are met with respect to the Restricted Stock
Award.  Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Shares shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are

 

--------------------------------------------------------------------------------


 

subject to forfeiture until such Restricted Shares are vested as provided in
Section 7(d) below, and (ii) certificated Restricted Shares shall remain in the
possession of the Company until such Restricted Shares are vested as provided in
Section 7(d) below, and the grantee shall be required, as a condition of the
grant, to deliver to the Company such instruments of transfer as the
Administrator may prescribe.

 

(c)                                  Restrictions.  Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided herein or in the Restricted Stock Award
Certificate.  Except as may otherwise be provided by the Administrator either in
the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, if a grantee’s employment (or other service relationship) with
the Company and its Subsidiaries terminates for any reason, any Restricted
Shares that have not vested at the time of termination shall automatically and
without any requirement of notice to such grantee from or other action by or on
behalf of, the Company be deemed to have been reacquired by the Company at its
original purchase price (if any) from such grantee or such grantee’s legal
representative simultaneously with such termination of employment (or other
service relationship), and thereafter shall cease to represent any ownership of
the Company by the grantee or rights of the grantee as a stockholder.  Following
such deemed reacquisition of unvested Restricted Shares that are represented by
physical certificates, a grantee shall surrender such certificates to the
Company upon request without consideration.

 

(d)                                 Vesting of Restricted Stock.  The
Administrator at the time of grant shall specify the date or dates and/or the
attainment of pre-established performance goals, objectives and other conditions
on which the non-transferability of the Restricted Stock and the Company’s right
of repurchase or forfeiture shall lapse.  Subsequent to such date or dates
and/or the attainment of such pre-established performance goals, objectives and
other conditions, the shares on which all restrictions have lapsed shall no
longer be Restricted Stock and shall be deemed “vested.”

 

SECTION 8.  RESTRICTED STOCK UNITS

 

(a)                                 Nature of Restricted Stock Units.   The
Administrator may grant Restricted Stock Units under the Plan.  The
Administrator shall determine the restrictions and conditions applicable to each
Restricted Stock Unit at the time of grant.  Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each such Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.  Except in
the case of Restricted Stock Units with a deferred settlement date that complies
with Section 409A, at the end of the vesting period, the Restricted Stock Units,
to the extent vested, shall be settled in the form of shares of Stock.  To the
extent that an award of Restricted Stock Units is subject to Section 409A, it
may contain such additional terms and conditions as the Administrator shall
determine in its sole discretion in order for such Award to comply with the
requirements of Section 409A.

 

(b)                                 Election to Receive Restricted Stock Units
in Lieu of Compensation.  The Administrator may, in its sole discretion, permit
a grantee to elect to receive a portion of future cash compensation otherwise
due to such grantee in the form of an award of Restricted Stock Units.  Any such
election shall be made in writing and shall be delivered to the Company no later
than the date specified by the Administrator and in accordance with Section 409A
and such other rules and procedures established by the Administrator.  Any such
future cash compensation that the grantee elects to defer shall be converted to
a fixed number of Restricted Stock Units based on the Fair Market Value of Stock
on the date the compensation would otherwise have been paid to the grantee if
such payment had not been deferred as provided herein.  The Administrator shall
have the sole right to determine whether and under what circumstances to permit
such elections and to impose such limitations and other terms and conditions
thereon as the Administrator deems appropriate.  Any Restricted Stock Units that
are elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

 

(c)                                  Rights as a Stockholder.  A grantee shall
have the rights as a stockholder only as to shares of Stock acquired by the
grantee upon settlement of Restricted Stock Units; provided, however, that the
grantee may be credited with Dividend Equivalent Rights with respect to the
phantom stock units underlying his Restricted Stock Units, subject to such terms
and conditions as the Administrator may determine.

 

--------------------------------------------------------------------------------


 

(d)                                 Termination.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, a grantee’s right in all
Restricted Stock Units that have not vested shall automatically terminate upon
the grantee’s termination of employment (or cessation of service relationship)
with the Company and its Subsidiaries for any reason.

 

SECTION 9.  UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator)
Unrestricted Stock Awards under the Plan.  An Unrestricted Stock Award is an
Award pursuant to which a grantee may receive shares of Stock free from any
restrictions under the Plan.  Unrestricted Stock Awards may be granted in
respect of past services or other valid consideration, or in lieu of cash
compensation due to such grantee.

 

SECTION 10.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may grant Cash-Based Awards under
the Plan.  A Cash-Based Award is an Award entitling the grantee to receive a
payment in cash upon the attainment of specified performance goals.  The
Administrator shall determine the maximum duration of the Cash-Based Award, the
amount of cash to which the Cash-Based Award pertains, the conditions upon which
the Cash-Based Award shall become vested or payable, and such other provisions
as the Administrator shall determine.  Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator.  Payment, if any, with respect to a Cash-Based Award shall be
made in accordance with the terms of the Award and may be made in cash.

 

SECTION 11.  PERFORMANCE SHARE AWARDS

 

(a)                                 Nature of Performance Share Awards.  The
Administrator may grant Performance Share Awards under the Plan.  A Performance
Share Award is an Award entitling a grantee to acquire shares of Stock upon the
attainment of specified performance goals.  The Administrator shall determine
whether and to whom Performance Share Awards shall be granted, the performance
goals, the periods during which performance is to be measured, which may not be
less than one year except in the case of a Sale Event, and such other
limitations and conditions as the Administrator shall determine.

 

(b)                                 Rights as a Stockholder.  A grantee
receiving a Performance Share Award shall have the rights of a stockholder only
as to shares actually received by the grantee under the Plan and not with
respect to shares subject to the Award but not actually received by the
grantee.  A grantee shall be entitled to receive shares of Stock under a
Performance Share Award only upon satisfaction of all conditions specified in
the Performance Share Award Certificate (or in a performance plan adopted by the
Administrator).

 

(c)                                  Termination.  Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 18 below, in writing after the Award is issued, a grantee’s rights in
all Performance Share Awards shall automatically terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

 

SECTION 12.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)                                 Performance-Based Awards.  The Administrator
may grant Performance-Based Awards in the form of a Restricted Stock Award,
Restricted Stock Units, Performance Share Awards or Cash-Based Award payable
upon the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator.  The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual.  The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle in order to prevent
the

 

--------------------------------------------------------------------------------


 

dilution or enlargement of the rights of an individual (i) in the event of, or
in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or (iii) in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Administrator may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Covered Employee.  Each Performance-Based Award shall comply with the
provisions set forth below.

 

(b)                                 Grant of Performance-Based Awards.  With
respect to each Performance-Based Award granted to a Covered Employee, the
Administrator shall select, within the first 90 days of a Performance Cycle (or,
if shorter, within the maximum period allowed under Section 162(m) of the Code)
the Performance Criteria for such grant, and the Performance Goals with respect
to each Performance Criterion (including a threshold level of performance below
which no amount will become payable with respect to such Award).  Each
Performance-Based Award will specify the amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable
performance targets.  The Performance Criteria established by the Administrator
may be (but need not be) different for each Performance Cycle and different
Performance Goals may be applicable to Performance-Based Awards to different
Covered Employees.

 

(c)                                  Payment of Performance-Based Awards. 
Following the completion of a Performance Cycle, the Administrator shall meet to
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Cycle have been achieved and, if so, to also calculate and
certify in writing the amount of the Performance-Based Awards earned for the
Performance Cycle.  The Administrator shall then determine the actual size of
each Covered Employee’s Performance-Based Award, and, in doing so, may reduce or
eliminate the amount of the Performance-Based Award for a Covered Employee if,
in its sole judgment, such reduction or elimination is appropriate.

 

(d)                                 Maximum Award Payable.  The maximum
Performance-Based Award payable to any one Covered Employee under the Plan for a
Performance Cycle is 300,000 shares of Stock (subject to adjustment as provided
in Section 3(c) hereof) or $3,000,000 in the case of a Performance-Based Award
that is a Cash-Based Award.

 

SECTION 13.  DIVIDEND EQUIVALENT RIGHTS

 

(a)                                 Dividend Equivalent Rights.  The Committee
may grant Dividend Equivalent Rights under the Plan.  A Dividend Equivalent
Right may be granted hereunder to any grantee as a component of an award of
Restricted Stock Units, Restricted Stock Award or Performance Share Award or as
a freestanding award.  The terms and conditions of Dividend Equivalent Rights
shall be specified in the Award Certificate.  Dividend equivalents credited to
the holder of a Dividend Equivalent Right may be paid currently or may be deemed
to be reinvested in additional shares of Stock, which may thereafter accrue
additional equivalents.  Any such reinvestment shall be at Fair Market Value on
the date of reinvestment or such other price as may then apply under a dividend
reinvestment plan sponsored by the Company, if any.  Dividend Equivalent Rights
may be settled in cash or shares of Stock or a combination thereof, in a single
installment or installments.  A Dividend Equivalent Right granted as a component
of an award of Restricted Stock Units or Restricted Stock Award with performance
vesting or Performance Share Award shall provide that such Dividend Equivalent
Right shall be settled only upon settlement or payment of, or lapse of
restrictions on, such other Award, and that such Dividend Equivalent Right shall
expire or be forfeited or annulled under the same conditions as such other
Award.

 

(b)                                 Termination.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, a grantee’s rights in
all Dividend Equivalent Rights shall automatically terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

 

--------------------------------------------------------------------------------


 

SECTION 14.  TRANSFERABILITY OF AWARDS

 

(a)                                 Transferability.  Except as provided in
Section 14(b) below, during a grantee’s lifetime, his or her Awards shall be
exercisable only by the grantee, or by the grantee’s legal representative or
guardian in the event of the grantee’s incapacity.  No Awards shall be sold,
assigned, transferred or otherwise encumbered or disposed of by a grantee other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order.  No Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in
violation hereof shall be null and void.

 

(b)                                 Administrator Action.  Notwithstanding
Section 14(a), the Administrator, in its discretion, may provide either in the
Award Certificate regarding a given Award or by subsequent written approval that
the grantee (who is an employee or Director) may transfer his or her
Non-Qualified Options to his or her immediate family members, to trusts for the
benefit of such family members, or to partnerships in which such family members
are the only partners, provided that the transferee agrees in writing with the
Company to be bound by all of the terms and conditions of this Plan and the
applicable Award.  In no event may an Award be transferred by a grantee for
value.

 

(c)                                  Family Member.  For purposes of
Section 14(b), “family member” shall mean a grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the grantee’s household (other than a tenant of the grantee), a trust in
which these persons (or the grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the grantee) control the
management of assets, and any other entity in which these persons (or the
grantee) own more than 50 percent of the voting interests.

 

(d)                                 Designation of Beneficiary.  Each grantee to
whom an Award has been made under the Plan may designate a beneficiary or
beneficiaries to exercise any Award or receive any payment under any Award
payable on or after the grantee’s death.  Any such designation shall be on a
form provided for that purpose by the Administrator and shall not be effective
until received by the Administrator.  If no beneficiary has been designated by a
deceased grantee, or if the designated beneficiaries have predeceased the
grantee, the beneficiary shall be the grantee’s estate.

 

SECTION 15.  TAX WITHHOLDING

 

(a)                                 Payment by Grantee.  Each grantee shall, no
later than the date as of which the value of an Award or of any Stock or other
amounts received thereunder first becomes includable in the gross income of the
grantee for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld by the
Company with respect to such income.  The Company and its Subsidiaries shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the grantee.  The Company’s obligation to
deliver evidence of book entry (or stock certificates) to any grantee is subject
to and conditioned on tax withholding obligations being satisfied by the
grantee.

 

(b)                                 Payment in Stock.  Subject to approval by
the Administrator, a grantee may elect to have the Company’s minimum required
tax withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued pursuant to any Award a
number of shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.  The
Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount.  For purposes of share
withholding, the Fair Market Value of withheld shares shall be determined in the
same manner as the value of Stock includible in income of the grantees.

 

SECTION 16.  SECTION 409A AWARDS

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any

 

--------------------------------------------------------------------------------


 

amount under a 409A Award is payable upon a “separation from service” (within
the meaning of Section 409A) to a grantee who is then considered a “specified
employee” (within the meaning of Section 409A), then no such payment shall be
made prior to the date that is the earlier of (i) six months and one day after
the grantee’s separation from service, or (ii) the grantee’s death, but only to
the extent such delay is necessary to prevent such payment from being subject to
interest, penalties and/or additional tax imposed pursuant to Section 409A. 
Further, the settlement of any such Award may not be accelerated except to the
extent permitted by Section 409A.

 

SECTION 17.  TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

 

(a)                                 Termination of Service.  If the grantee’s
employer ceases to be a Subsidiary, the grantee shall be deemed to have a
Termination of Service under the Plan.

 

(b)                                 For purposes of the Plan, the following
events shall not be deemed a termination of employment:

 

(i)                                     a transfer to the employment of the
Company from a Subsidiary or from the Company to a Subsidiary, or from one
Subsidiary to another; or

 

(ii)                                  an approved leave of absence for military
service or sickness, or for any other purpose approved by the Company, if the
employee’s right to re-employment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Administrator otherwise so provides in writing.

 

SECTION 18.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash.  To the extent
required under the rules of any securities exchange or market system on which
the Stock is listed, to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders.  All
Material Plan Amendments shall be subject to approval by the Company’s
stockholders entitled to vote at a meeting of the stockholders.  For purposes of
this Section 18, a Material Plan Amendment shall mean any Plan amendment which
would require stockholder approval pursuant to the rules of the national
securities exchange or NASDAQ, on which the Company’s stock is listed at the
time of such amendment.  Material Plan Amendments shall be approved by the
stockholders in accordance with the rules of NASDAQ or the appropriate national
securities exchange, as the case may be.  Nothing in this Section 18 shall limit
the Administrator’s authority to take any action permitted pursuant to
Section 3(c) or 3(d).

 

SECTION 19.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

--------------------------------------------------------------------------------


 

SECTION 20.  CHANGE IN CONTROL PROVISIONS

 

Upon the occurrence of a Change in Control, except as otherwise provided in the
applicable Award Certificate or, subject to Section 18 above, in writing after
the Award is issued:

 

(a)                                 Upon an Involuntary Termination of
Employment (or, as to a Non-Employee Director, Termination of Service) following
a Change in Control, all Awards shall be fully earned and vested immediately;
provided, however, that any Awards the vesting of which is subject to a
performance goal will be treated as provided in Section 20(b) below.

 

(b)                                 In the event of a Change in Control, any
performance measure attached to an Award shall be deemed satisfied at target as
of the date of a Change in Control.

 

(c)                                  “Change in Control” means the occurrence of
any one of the following events:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than the Company, any of its subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company); or

 

(ii)                                  the consummation of (i) any consolidation
or merger of the Company where the stockholders of the Company, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own (as such term is defined in Rule 13d-3
under the Act), directly or indirectly, shares representing in the aggregate
more than 50 percent of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), or (ii) any sale or other transfer (in one transaction or
a series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 50 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 50 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

 

SECTION 21.  GENERAL PROVISIONS

 

(a)                                 No Distribution.  The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

 

(b)                                 Delivery of Stock Certificates.  Stock
certificates to grantees under this Plan shall be deemed delivered for all
purposes when the Company or a stock transfer agent of the Company shall have
mailed such certificates in the United States mail, addressed to the grantee, at
the grantee’s last known address on file with the Company.  Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the grantee by electronic mail (with
proof of receipt) or by United States

 

--------------------------------------------------------------------------------


 

mail, addressed to the grantee, at the grantee’s last known address on file with
the Company, notice of issuance and recorded the issuance in its records (which
may include electronic “book entry” records).  Notwithstanding anything herein
to the contrary, the Company shall not be required to issue or deliver any
certificates evidencing shares of Stock pursuant to the exercise of any Award,
unless and until the Administrator has determined, with advice of counsel (to
the extent the Administrator deems such advice necessary or advisable), that the
issuance and delivery of such certificates is in compliance with all applicable
laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the shares of Stock are listed, quoted or
traded.  All Stock certificates delivered pursuant to the Plan shall be subject
to any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with federal, state or foreign jurisdiction,
securities or other laws, rules and quotation system on which the Stock is
listed, quoted or traded.  The Administrator may place legends on any Stock
certificate to reference restrictions applicable to the Stock.  In addition to
the terms and conditions provided herein, the Administrator may require that an
individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements.  The Administrator
shall have the right to require any individual to comply with any timing or
other restrictions with respect to the settlement or exercise of any Award,
including a window-period limitation, as may be imposed in the discretion of the
Administrator.

 

(c)                                  Stockholder Rights.  Until Stock is deemed
delivered in accordance with Section 21(b), no right to vote or receive
dividends or any other rights of a stockholder will exist with respect to shares
of Stock to be issued in connection with an Award, notwithstanding the exercise
of a Stock Option or any other action by the grantee with respect to an Award.

 

(d)                                 Other Compensation Arrangements; No
Employment Rights.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, including trusts, and
such arrangements may be either generally applicable or applicable only in
specific cases.  The adoption of this Plan and the grant of Awards do not confer
upon any employee any right to continued employment with the Company or any
Subsidiary.

 

(e)                                  Trading Policy Restrictions.  Option
exercises and other Awards under the Plan shall be subject to the Company’s
insider trading policies and procedures, as in effect from time to time.

 

(f)                                   Clawback Policy.  Awards made under the
Plan shall be subject to the Company’s clawback policy in effect from time to
time.

 

SECTION 22.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon stockholder approval in accordance with
applicable state law, the Company’s bylaws and articles of incorporation and
applicable stock exchange rules.  No grants of Stock Options and other Awards
may be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.

 

SECTION 23.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.

 

DATE APPROVED BY BOARD OF DIRECTORS: March 19, 2014

 

DATE APPROVED BY STOCKHOLDERS:  May 7, 2014

 

--------------------------------------------------------------------------------